Case 2:19-cv-00286-RDP Document 1 Filed 02/15/19 Page 1 of 11            FILED
                                                                2019 Feb-15 PM 02:12
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:19-cv-00286-RDP Document 1 Filed 02/15/19 Page 2 of 11
Case 2:19-cv-00286-RDP Document 1 Filed 02/15/19 Page 3 of 11
Case 2:19-cv-00286-RDP Document 1 Filed 02/15/19 Page 4 of 11
Case 2:19-cv-00286-RDP Document 1 Filed 02/15/19 Page 5 of 11
Case 2:19-cv-00286-RDP Document 1 Filed 02/15/19 Page 6 of 11
Case 2:19-cv-00286-RDP Document 1 Filed 02/15/19 Page 7 of 11
Case 2:19-cv-00286-RDP Document 1 Filed 02/15/19 Page 8 of 11
Case 2:19-cv-00286-RDP Document 1 Filed 02/15/19 Page 9 of 11
Case 2:19-cv-00286-RDP Document 1 Filed 02/15/19 Page 10 of 11
Case 2:19-cv-00286-RDP Document 1 Filed 02/15/19 Page 11 of 11
